DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomquist (WO 2018/199992 A1), hereinafter, “Bloomquist”.
Regarding Claims 1, 9 and 18, Bloomquist discloses a system, corresponding method and non-transitory computer-readable medium, wherein the system (Fig. 1, Numeral 100) comprises: 
a memory component of a computing system that stores a remote exchange component and a data access module (See, Fig. 1, Fig. 9, Numeral 904 and Paragraph 0030, “The verification exchange computing system 100 may also include one or more network-attached storage units on which various repositories, databases, or other structures are stored”, Note: examiner is interpreting the software codes responsible for data access and exchange functions as “data access module” and “remote exchange component”); 
a network interface of the computing system configured for communicatively coupling the computing system (See, Fig. 1, Numerals 110, 112 and 114 and Fig. 9, Numeral 910), via a computing network, to a server system storing a central exchange component, the central exchange component being capable of communicating with the remote exchange component via a secure channel on the computing network (See, Fig. 1 and Paragraphs 0020 and 0015, Note: examiner is interpreting various system such as Numeral 102, 104 and 106 as server system storing a central exchange component); and 
processing hardware of the computing system that is configured for executing the remote exchange component and the data access module (See, Fig. 1 and Fig. 9, Numeral 902 and Paragraph 0030), and thereby performing operations comprising: 
receiving, by the remote exchange component and from the central exchange component, a request to access secured data that is accessible via the data access module (See, Paragraph 0043, “The verification exchange computing system 100 can receive the verification query 206 from the verifier computing system 104 via a public data network 108. For instance, the verifier computing system 104 and the verifier external-facing subsystem 112 can establish a secure communication channel, such as an SFTP connection, via the public data network 108. The verifier computing system 104 can generate a verification query 206 having multiple query parameters, such as a credential for the verifier computing system 104, an identifier of a consumer associated with the consumer computing system 106, and one or more requested verification operations to be performed by the verification exchange computing system (e.g., verify employment, verify income level, provide income level, etc.). The verifier computing system 104 transmit the verification query 206 via the secure communication channel. The verifier external-facing subsystem 112 can receive the verification query 206 via the secure channel and can transmit the received verification query 206 to the verification server 118 via a firewall device 116”); 
providing, from the remote exchange component to the data access module, the request to access the secured data (See, Paragraph 0043, “The verifier external-facing subsystem 112 can receive the verification query 206 via the secure channel and can transmit the received verification query 206 to the verification server 118 via a firewall device 116”); 
receiving, by the remote exchange component, the secured data from the data access module (See, Paragraph 0062, “At block 602, the process 600 involves generating transformation code for converting a contributor data example, which is structured in a contributor format used by a contributor computing system 102, into a canonical data example, which is structured in a standardized format used by the consumer-status verification repository 122 to store income and verification data”); 
generating, with the remote exchange component, transformed data representing the secured data, wherein the transformed data is generated responsive to receiving the secured data (See, Paragraph 0062, “The verification server 118 can execute the verification exchange service 120 and thereby perform one or more operations for generating the transformation code. For example, the verification exchange service 120 can access, from a non-transitory computer-readable medium, a canonical data example and a contributor data example. The canonical data example can include a dataset that is structured in a standardized format in the consumer-status verification repository 122. The contributor data example can include a dataset that is structured in a format specific to a contributor computing system 102. The verification exchange service 120 can execute one or more code generation algorithms that perform one or more transformation operations. A transformation operation can apply one or more operations to data stored in one or more fields of a contributor-provided dataset and thereby convert the data into transformed data that is structured in the standardized format”); and 
providing, from the remote exchange component and to the central exchange component, the transformed data representing the secured data (See, abstract, “The verification exchange system can selectively provide portions of the consumer data to authorized client system via a security portal to a public network. For example, the verification exchange system can use standardized consumer data to service verification queries requesting confirmation of employment or income level for consumers” and Paragraph 0046, “The verification server 118 can transmit the verification response 208 to the verifier computing system 104. For example, the verifier external-facing subsystem 112 can transmit the verification response 208 to the verifier computing system 104 via the secure channel over the public data network 108. The verifier computing system 104 can use the results of the verification response 208 to complete a requested electronic transaction with the consumer computing system 106. Completing the requested electronic transaction with the consumer computing system 106 can include transmitting a transaction response 210 to the consumer computing system 106. Examples of the transaction response 210 include authorizing access to one or more functions performed by an online service of the verifier computing system 104, completing an online sale and providing confirmation to the consumer computing system 106, transmitting requested data from the verifier computing system 104 to the consumer computing system 106, etc.”).
Regarding Claims 4 and 13, the rejection of claims 1 and 9 is incorporated and Bloomquist further discloses wherein the request that is received at the remote exchange component is encrypted, by the central exchange component, via an instance of a request encryption module (See, Paragraphs 0025 and 0043).
Regarding Claims 5 and 14, the rejection of claims 4 and 13 is incorporated Bloomquist further disclose executing an additional instance of the request encryption module and thereby decrypting the encrypted request that is received at the remote exchange component (See, Paragraphs 0025 and 0043, Note: it is implied that the system would need to decrypt transactional details such as query messages in order to process them since they are encrypted).
Regarding Claims 6 and 15, the rejection of claims 4 and 13 is incorporated and Bloomquist further discloses wherein the computing system is configured for executing an additional instance of the request encryption module and thereby encrypting the transformed data (See, Paragraphs 0025 and 0037).
Regarding Claims 7, 16 and 20, the rejection of claims 1, 9 and 18 is incorporated and Bloomquist further discloses wherein the server system is further configured for executing the central exchange component and thereby performing operations comprising: receiving, from the data access module, an additional request to enable access to additional secured data; providing the additional request to an additional remote exchange component executed by an additional computing device; and receiving, from the additional remote exchange component, additional response data generated from the additional secured data, wherein the secured data includes the additional response data (See, Fig. 1, Numeral 104 depicting plurality of verifier computing system and also see Paragraphs 0042-0048).
Regarding Claims 8 and 17, the rejection of claims 7 and 16 is incorporated and Bloomquist further discloses wherein the server system is further configured for: encrypting the additional request, by the central exchange component and via an instance of a request encryption module; and decrypting the additional response data, by the central exchange component and via the instance of the request encryption module (See, Paragraphs 0025 and 0043, Note: it is implied that the system would need to decrypt transactional details such as query messages in order to process them since they are encrypted).
Regarding Claims 10 and 19, the rejection of claims 9 and 18 is incorporated and Bloomquist further discloses receiving update data indicating a change to a technique of transforming data; modifying program code implementing the technique to include the change described by the update data; and generating additional transformed data by performing the technique as modified to include the change (See, Paragraph 0082).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist in view of Saxena et al. (US 2009/0281974 A1), hereinafter, “Saxena”.

Regarding Claim 12, the rejection of claim 10 is incorporated and Bloomquist does not explicitly disclose wherein the change to the technique of transforming data is determined via one or more neural networks.
Saxena discloses changing a technique for transforming data via one or more neural network (See, Paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change, in the system of Bloomquist, a technique for transforming data via one or more neural network as taught by Saxena in order to “automatically update itself based on data masking requirements of the first database, if a deviation value between an arrived output and expected output of the extracted data is more than a predefined value” (See, Saxena, Paragraph 0015).

Allowable Subject Matter
Claims 2-3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Nagel et al. (US 7,181,017 B1).
Myers (US 2014/0351924 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435